'Acf245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of I
                                                                                                                                                                   l
                                                                                                                                                                   1

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
                                v.

                  Jose De Jesus Sanchez-Gomez                                  Case Number: 3:19-mj-21404

                                                                               Robert Carriedo
                                                                               Defendant 's Attorney
                                                                                           ~------




REGISTRATION NO. 84223298                                                                                 FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                             MAR 2 5 2019
                                           ~~~~~~~~~~~~~-f-~~~~~~~~~--+~-



 D was found guilty to count(s)                                                               CLER !'< . .. · .. ~ · - -:<:T COURT
   after a plea of not guilty.                                                              SOUTHE i~;; D. · ·, .:c 1 DF C,'.\ ~~ ~
   Accordingly, the defendant is adjudged guilty of such count(s), whic                     B¥         '"' ti.,,. -+,.,11,...,..,;_,...,.,. ,...r&..,;;zilJ

Title & Section                    Nature of Offense                                                                    Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




 D Count(s)                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:/

                                lM" TIME SERVED                           D                                                 days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, March 25, 2019
                                                                           Date of Imposition of Sentence


Received~ ~~~~~~~-
                                                                               /dV'
                                                                              HONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                  3:19-mj-21404
